     
 

oo Reg. No, 34338-C.  fLtentoe_..
_ POBox 20GB 2 ow XR

— Ta Heyorable Lewin A. Kaplan
— ttpiteot States. Nistrich Judge _-SFRePe ror
—  Koutthern District ne ven a IMPCEIWE dh
co Daniel Patrick Moynihan LAS. Come ell’ soy YB ppp ttf
_ 5OO- Reasel. . Street™ omits __ Ni
Mea York, Mew York 100077|PRO St_JFFICE __

 

 

ee — Liam wirtkty = Ves (ether /mobion Seek Meat
_ Awheevenblon with the AMSA SDAZY Danele.R.. Sassoon
sar ens he . dove mewhined Case or Lhe reburn of my proper : / ae

money. in Wa amount of $26 {5.00 __wthich you _ardyred
ee -) Dds. peturnad tome on. November \A, 2014, anf (9a gA.
en by Sudlgmment signed by. Deputy Clark of Court _on March 4
se 2020, ~ Vne dnherventbn— Lam. secking ts Through an. oo
— — ordoy Fron You fe the govern — Be pehtyrnm: Ol" wonestinemnecsnnsii

cB ay él 5,00, ‘woamediately ol with No. furthe- delay. ee

 
Ease 1:19-ey-04002-LAK Deeument 28 Filed 06/1¢/20 Page 2 of 3

oo. Qudge. Kaglars \chher /moezon DwtinuEs,. Fage Twa Janell 2020...

a Tee Government, hespi le yer Nev \&, 20\05 ordey-
and) ha Courts TudgeneiC on March 42020, has pot retarned
my Property [money 7 He. amount of $2,615.00, a

despite in Zuo lttizs te AUSA D, Sassoon on aa | At,

_ 2020, anf! on. /May 13,2020, hich E have ne recadved aby
oo. response Ar Phas frm phe AUSA OD. Sassoon, . have:
a Send _coples.. fram my two \cbers & ALBA JD, Basseon tp fla
Couey oi

a a “peasen behbedl such.
oe Manes NY Lheloy by fhe GoveyymerX— in returning gi .
(RGA, mor

© praperdy/Nbney Ll Phi Crna, Lntondbay if my So

a MRE. lost L shley, ake, have _hea_clte - obveta - habe a

. ce Jor Qe ON gen “The... only lat youy~.P NOY, fo pese\ Ve this
Se ed fs. my /S5itfng. clear . ant direct order =

ne Boyernmncnk Dr mm rAymon S24, E(5-20) \wmedlately

_ with. No -dslay, and this. onder & be equipped a

tr BOWL typeof eunitive..actley agoinst Pivx.. C2inpancmanka At es .
const Pec: lov. adhere Zo. La Court. orter-_imm diately. i

se Anf - Poaak. yeu. tn. adva NCe. fer your ' conaidorahion, pf acre

 

eee — mM i) _
Mohammed Sal —

 
Ease 1:19-6y-64002-LAK Document 28 Filed 06/16/20 Page 3 of 3

 

 

iu, 2 =
A eee + Om
et Ju . =
St, Room 200 Cc 2 BZ
ahouse,clerkottice a 3 = |
RK, NY 40007 | “1 a
— ee ‘
United States ic | - \ .
t il] thal i
j Wiijilie tijpighn
ila pet ee tistal

yA
